            Case 1:20-cv-01294-LJL Document 25 Filed 01/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                1/4/2021
                                                                       :
CHRISTOPHER O’ROURKE,                                                  :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-cv-1294 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
BUTTERCUP CRANBERRY INC., et al.,                                      :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        The case was stayed on September 11, 2020. Dkt. No. 20. On October 13, 2020, the

Court directed the parties to submit a joint status letter within sixty (60) days, by December 12,

2020, regarding the process by Plaintiff’s surviving spouse of applying for letters of

administration. Dkt. No. 22. The parties failed to submit this letter.

        On December 18, 2020, the Court ordered the parties to file the joint status letter by

December 21, 2020. Dkt. No. 23. Defendants submitted a status letter on December 21, 2020

but noted that “Plaintiff’s counsel was unavailable to review and sign off on this joint status

letter,” and that Plaintiff’s counsel said “he will update the Court on the status of the Letter of

Administration in a Letter Motion.” Dkt. No. 24.

        It has been two weeks since the December 21 deadline—and three weeks since the

original deadline—and Plaintiff has not submitted a letter on the status of the letters of

administration. Defendants’ letter notes that Plaintiff has not responded to the interrogatories

and requests for production served by Defendant Buttercup Cranberry Inc. on June 28, 2020 or to

the interrogatories and requests for production served by Defendant 793 2nd Avenue Inc. on
          Case 1:20-cv-01294-LJL Document 25 Filed 01/04/21 Page 2 of 2




June 26, 2020. See id. at 2-3.

       It is HEREBY ORDERED that Plaintiff shall submit a letter on the status of the letters of

administration by January 11, 2021. Failure to do so may result in dismissal of the action for

failure to prosecute.


       SO ORDERED.


Dated: January 4, 2021                              __________________________________
       New York, New York                                      LEWIS J. LIMAN
                                                           United States District Judge




                                                2
